IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Capital City Holdings, LLC              :
                                        :
               v.                       :
                                        :
Commonwealth of Pennsylvania,           :
Department of Transportation,           :   No. 407 C.D. 2021
                  Appellant             :   Submitted: May 6, 2022



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, President Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                     FILED: August 31, 2022


               The Commonwealth of Pennsylvania, Department of Transportation
(Department), appeals from the March 9, 2021 order of the Court of Common Pleas
of Dauphin County (trial court). The trial court found the Department’s action
resulted in de facto takings under the Eminent Domain Code (Code)1 of two
properties owned by Capital City Holdings, LLC (CCH), overruled the Department’s
Preliminary Objections to a Petition for Appointment of Board of Viewers (Board
of Viewers Petition) filed by CCH, and granted the Board of Viewers Petition. Upon
review, we affirm.




      1
          26 Pa.C.S. §§ 101-1106.
                                       I. Background
               This matter involves the effect of the Department’s proposed plan to
widen and reconstruct the I-83 Capital Beltway surrounding Harrisburg (Beltway
Project) on two commercial properties owned by CCH and located at 3570 Paxton
Street, Harrisburg (Paxton Street Property), and 535 South Cameron Street,
Harrisburg (Cameron Street Property). See Trial Court Memorandum Opinion dated
March 9, 2021 (Trial Court Opinion)2 at 1. The Beltway Project is a large highway
improvement project originally planned in 2003 and divided into three sections that
were developed simultaneously to ensure continuity and compatibility of the
sections. See id. at 3. The Paxton Street Property is part of Section 2 of the Beltway
Project, whereas the Cameron Street Property is part of Section 3. See id. The
Department obtained funding for Sections 2 and 3 of the Beltway Project in 2016.3
See id. Once the Department obtains the requisite environmental clearances,4 the
Department will be able to begin the right-of-way acquisition process for affected
properties located within the respective project Sections. See id. at 3-4. Actual
construction of the Sections will not occur until the final project design has been
approved, all required rights of way have been condemned, and all affected utilities
have been relocated. See id. at 4.

       2
         On July 15, 2021, the trial court issued an opinion pursuant to Pennsylvania Rule of
Appellate Procedure 1925(a) that adopted the previously filed Trial Court Opinion as its Pa.R.A.P.
1925(a) opinion. See Trial Court Pa.R.A.P. 1925(a) Opinion dated July 15, 2021.
       3
         The Department obtained funding for Section 1 in 2006 and began construction thereon
in 2016. See Trial Court Opinion at 3.
       4
         Each section of the Beltway Project requires an environmental clearance of some kind,
be it a Categorical Exclusion, an Environmental Assessment, or an Environmental Impact
Statement. See Trial Court Opinion at 3. The Department received a Categorical Exclusion for
Section 3 and an Environmental Assessment for Section 2 in October of 2019 and June of 2020,
respectively.

                                                2
              As part of the environmental approval process, the Department held a
public open house regarding Beltway Project Sections 2 and 3 on October 18, 2018
(October 2018 Open House), to share the Department’s intended designs for
Sections 2 and 3 with the public and obtain public feedback.5 See Trial Court
Opinion at 4.       While not detailed enough to indicate the full impact of the
Department’s proposal, aerial map diagrams of proposed Sections 2 and 3 shown at
the October 2018 Open House did indicate that the new highway would be placed
directly on the Paxton Street Property, and that the front of the Cameron Street
Property would also be affected.6 See id. at 4-5. At the time of the October 2018
Open House, the Department projected construction on Beltway Project Sections 2
and 3 to begin approximately five years later, or sometime around 2022 or 2023,
with required private property condemnations scheduled to commence one and a
half to two years before the start of construction. See id. at 5. When finally approved
by the Department in November 2019, the plans for Sections 2 and 3 of the Beltway
Project remained relatively unchanged from those produced at the October 2018
Open House. See id.
              Ted Keleman is an auto broker7 and owner of CCH. See Trial Court
Opinion at 6. Beginning in 2007, Keleman operated an automobile retail venture
called Manheim Car King (Manheim) out of the two CCH properties in question.
See id. Manheim rented and used the Paxton Street Property as its retail showroom

       5
        The Department conducted a second public open house on November 19, 2019. See Trial
Court Opinion at 5.
       6
         These diagrams ultimately became part of the environmental reports finalized thereafter.
See Trial Court Opinion at 5.
       7
         Auto brokers buy traded-in vehicles from new car dealerships for resale to third parties
through auctions and other platforms. See Trial Court Opinion at 6.

                                               3
and the Cameron Street Property as a repair and service center intended to support
the retail side of the venture. See id. However, near the end of 2017, and prior to
the October 2018 Open House, Keleman decided to shutter the Manheim operations
at both the Paxton Street Property and the Cameron Street Property.8 See id.
               Thereafter, Keleman listed both properties for lease. See Trial Court
Opinion at 6. Specifically, on November 27, 2017, Keleman signed a real estate
listing agreement that authorized a listing of the Paxton Street Property for lease at
$4,000 per month, triple net.9 See id. at 7. This listing agreement was amended on
April 12, 2018, to authorize the sale of the Paxton Street Property for $750,000. See
id. CCH thereafter received two offers to purchase the Paxton Street Property for
$775,000. See id. The first offer came from Bay, LLC (Bay), an outfit that intended
to utilize the Paxton Street Property as a marijuana dispensary, and was contingent
on Bay receiving a marijuana dispensary permit from the Commonwealth. See id.
The second offer came from Rhada, Inc. (Rhada), a Dunkin Donuts franchisee that
intended to open a Dunkin Donuts location at the site. See id.
               CCH ultimately accepted Bay’s offer to purchase the Paxton Street
Property, keeping Rhada’s offer in reserve in case the Bay deal fell through. See
Trial Court Opinion at 8. On November 7, 2018, the Bay offer did fall through for
reasons unrelated to the potential condemnation of the Paxton Street Property as a
result of the Beltway Project. See id. Thereafter, on January 10, 2019, Rhada’s
consultant contacted CCH’s real estate agent to inquire whether the Paxton Street

       8
        Keleman’s decision to shutter Manheim’s operations was in response to learning of
employee theft, not in response to the Beltway Project. See Trial Court Opinion at 6.
       9
          “Triple net” refers to a real estate leasing arrangement whereby the leasing tenant is
responsible for all taxes, insurance, and common area maintenance costs associated with a property
in addition to the monthly lease amount. See Trial Court Opinion at 7 n.6.

                                                4
Property was still available for purchase. See id. The October 2018 Open House
having occurred, CCH’s real estate agent disclosed to Rhada’s consultant the
possibility of the condemnation of the entire Paxton Street Property within three to
four years.10 See id. Rhada did not submit another offer to purchase the Paxton
Street Property. See id. CCH did thereafter receive an offer to lease the Paxton
Street Property at a rate of $4,000 per month to a fireworks retailer, but the deal was
not consummated based on concerns over the potential condemnation of the
property. See id. CCH received no further comparable offers to purchase or lease
the Paxton Street Property. See id. at 9.
               Regarding the Cameron Street Property, Keleman listed this property
for lease on December 4, 2017, and thereafter amended the listing to authorize the
property to be offered for sale at $399,000. See Trial Court Opinion at 6-7. On
August 16, 2018, WR Acquisitions, LLC (WRA), a laundromat operator, offered to
purchase the Cameron Street Property for $375,000, and the parties entered into an
agreement of sale on October 31, 2018. See id. at 9. While neither CCH nor WRA
knew of the potential condemnation of a portion of the Cameron Street Property at
the time of the agreement of sale, the fact was discovered during the sales contract’s
due diligence period. See id. WRA ultimately terminated the sales contract based
on concerns regarding the effect such a condemnation would have on needed parking
at the Cameron Street Property. See id.
               After the termination of the sale agreement with WRA, CCH received
no comparable offer for purchase or lease of the Cameron Street Property. See Trial
Court Opinion at 9. Eventually, CCH leased the Cameron Street Property at $1,500

       10
           In fact, CCH’s real estate agent began disclosing the fact of the potential condemnation
to all potential purchasers of the Paxton Street Property following the October 2018 Open House,
as required by the National Association of Realtors. See Trial Court Opinion at 8.

                                                5
per month, which rate was below the market value of the property, but which
Keleman accepted in an effort to cover the property’s carrying costs. See id. at 9-
10.
              As a result of the inability to either sell or lease the Paxton Street
Property or the Cameron Street Property at sufficient amounts or rates, the properties
have lost money. See Trial Court Opinion at 10. CCH had to utilize money from
other businesses owned by Keleman to cover the loans, utilities, taxes, and insurance
on both properties, which expenses the properties continue to incur.                  See id.
Additionally, Keleman’s inability to cover the loan payment on the Paxton Street
Property caused the lender, First National Bank, to call due the entire balance of this
and two other loans it held on two of Keleman’s other real estate holding companies,
despite Keleman having missed no payments on those other loans. See id. To cover
the loans, First National Bank confiscated Keleman’s bank account.                    See id.
Ultimately, Keleman was forced to take money from a retirement account and a
savings account to cover the remaining loan balances.11 See id. Had Keleman not
covered these loans, First National Bank would have foreclosed on all his properties.
See id.
              CCH filed the Petition on January 24, 2020, alleging a de facto taking
of both the Paxton Street Property and the Cameron Street Property and seeking the
appointment of a board of viewers to evaluate the value of the properties. See Trial
Court Opinion at 10; see also Petition. The Department filed the Preliminary
Objections, alleging that (1) the mere publication of information about the Beltway

       11
          The amount owed on the three separate loans totaled $496,446.12. See Trial Court
Opinion at 10. First National Bank confiscated $340,917.73 from Keleman’s personal bank
account to cover the balance. See id. As discussed supra, Keleman used a retirement account and
a savings account to cover the remaining balance. See id.

                                              6
Project over a short period of time is not an exceptional circumstance that
substantially deprived CCH of the beneficial use and enjoyment of its properties; (2)
the economic hardships CCH allegedly has suffered are not the consequence of the
Department’s exercise of its power of eminent domain; (3) the location of the
proposed Beltway Project is not fixed such that condemnation of the Paxton Street
Property and the Cameron Street Property is inevitable; (4) the Petition failed to
specify whether the alleged de facto taking is a total or partial taking of either
property; and (5) the Petition fails to sufficiently describe, as required by law, the
properties allegedly condemned.            See Trial Court Opinion at 10-11; see also
Preliminary Objections.          Following a hearing and argument, the trial court
determined that the Department’s actions resulted in de facto takings of both the
Paxton Street Property and the Cameron Street Property in their entirety as of the
October 2018 Open House and granted CCH’s request to appoint a board of viewers
to assess the value of the properties at that time.12 This appeal followed.13


                                           II. Issues
               On appeal, the Department argues that the trial court erred by
overruling the Preliminary Objections and granting the Petition. See Department Br.
at 5-6 & 27-54. First, the Department argues that the trial court erred by holding
that the Cameron Street Property was the subject of a de facto taking. See id. at 27-


       12
         The trial court indicated that it would appoint a board of viewers in a separate order. See
Trial Court Opinion at Order.
       13
          “This Court’s scope of review of a trial court’s ruling on preliminary objections to a
petition for appointment of [a board of] viewers is limited to determining whether there is
competent evidence in the record to support the necessary findings and whether the trial court
committed an error of law.” Ristvey v. Dep’t of Transp., 52 A.3d 425, 429 n.3 (Pa. Cmwlth. 2012).

                                                 7
39. Specifically, the Department claims that CCH failed to prove exceptional
circumstances stemming from the immediate, necessary, and unavoidable
consequences of the potential condemnation existed that substantially deprived CCH
of the use and enjoyment of the Cameron Street Property. See id. at 29-33.
Additionally, the Department claims that CCH has not been deprived of the use of
the Cameron Street Property, and that CCH has a remedy under the Code even if
impacted by the imminence of a condemnation. See id. at 34-39. Second, the
Department argues alternatively that, even if a de facto taking occurred in relation
to the Cameron Street Property, the trial court erred by holding that the entire
property was subject to the taking when the Beltway Project required the
condemnation of only a portion of the Cameron Street Property. See id. at 39-42.
Third, the Department claims that the trial court erred by holding that the Paxton
Street Property was subject to a de facto taking. See id. at 42- 52. As with the
Cameron Street Property, the Department argues that CCH failed to prove the
existence of exceptional circumstances stemming from the immediate, necessary,
and unavoidable consequence of the potential condemnation that deprived it of the
beneficial use and enjoyment of the Paxton Street Property. See id. Fourth, the
Department argues that, if the de facto takings are upheld, the trial court erred by
determining that the takings occurred as of the October 2018 Open House. See id.
at 52-53. In its fifth and final claim, the Department argues that the trial court erred
by finding a damage value for the taking of the Paxton Street Property, as such a
finding will prejudice any future board of viewers proceedings or determinations.
See id. at 54.




                                           8
                                    III. Discussion
               Section 502(c) of the Code allows a property owner that asserts that its
property interest has been condemned without the filing of a declaration of taking to
file a petition for the appointment of [a board of] viewers setting forth the factual
basis of the petition.      See 26 Pa.C.S. § 502(c)(1).        “[T]he Code provides
the exclusive method and practice governing eminent domain proceedings,
including de facto takings, and [] preliminary objections are the exclusive method of
raising objections to a petition for appointment of viewers alleging a de
facto taking.” York Rd. Realty Co., L.P. v. Cheltenham Twp., 136 A.3d 1047, 1050
(Pa. Cmwlth. 2016) (quoting Gerg v. Twp. of Fox, 107 A.3d 849, 852 (Pa. Cmwlth.
2015)) (emphasis in original) (brackets omitted); see also Pileggi v. Newton Twp.,
245 A.3d 377 n.4 (Pa. Cmwlth. 2021) (“Preliminary objections are the exclusive
method under the [] Code of raising legal and factual objections to a petition for
appointment of viewers which alleges a de facto taking.” (quoting German v. City
of Phila., 683 A.2d 323, 325 n.5 (Pa. Cmwlth. 1996)); Section 502 of the Code, 26
Pa.C.S. § 502. However,

               [i]n eminent domain proceedings, preliminary objections
               serve a broader purpose than ordinary preliminary
               objections and are intended as a procedure to
               expeditiously resolve threshold legal issues[.] Indeed, the
               trial court must first determine whether a de facto taking
               has occurred before sending the matter to a board of
               view[ers] to determine damages.

Hill v. City of Bethlehem, 909 A.2d 439, 442 n.8 (Pa. Cmwlth. 2006) (internal
citations omitted). Therefore, when preliminary objections are filed in a de facto
taking case,


                                           9
               [a] trial court must determine first whether, as a matter of
               law, the averments of the petition for the appointment of
               [a board of] viewers, taken as true, in addition to any
               stipulated facts, are sufficient to state a cause of action for
               a de facto taking. If not, the preliminary objections must
               be sustained and the petition dismissed or allowed to be
               amended.

Hill, 909 A.2d at 443 (quoting Stein v. City of Phila., 557 A.2d 1137, 1140 (Pa.
Cmwlth. 1989)).

               The decision of whether a compensable taking has
               occurred requires an initial determination that the act
               complained of was, in fact, an exercise of eminent domain
               power. Acts not done in the exercise of the right of
               eminent domain and not the immediate, necessary or
               unavoidable consequences of such exercise cannot be the
               basis of a proceeding in eminent domain.

German, 683 A.2d at 326-27.
               “A de facto taking is not a physical seizure of property; rather, it is an
interference with one of the rights of ownership that substantially deprives the owner
of the beneficial use of his property.”14 York, 136 A.3d at 1050-51 (quoting In re
Borough of Blakely, 25 A.3d 458, 463-64 (Pa. Cmwlth. 2011)) (emphasis omitted).
The law is well settled that

               [i]n order to prove a de facto taking, the property owner
               must establish exceptional circumstances that
               substantially deprived him of the beneficial use and
               enjoyment of his property. This deprivation must be
               caused by the actions of an entity with eminent domain
               powers. Also, the damages sustained must be an

       14
           “The beneficial use of the property includes not only its present use, but all potential
uses, including its highest and best use.” York, 136 A.3d at 1051.

                                                10
              immediate, necessary and unavoidable consequence of the
              exercise on the entity’s eminent domain powers.

Id. at 1050-51 (quoting Blakely, 25 A.3d at 463-64) (emphasis and footnote omitted).
Thus,

              [a] property owner carries a heavy burden of proof in de
              facto condemnation proceedings and must show that: (1)
              the condemnor has the power to condemn the land under
              eminent domain procedures; (2) [] exceptional
              circumstances have substantially deprived him of the use
              and enjoyment of his property; and (3) the damages
              sustained were the immediate, necessary, and unavoidable
              consequences of the exercise of the eminent domain
              power.

In Re Mountaintop Area Joint Sanitary Auth., 166 A.3d 553, 561 (Pa. Cmwlth.
2017); see also York, 136 A.3d at 1050-51. No bright line test exists to determine
whether a government action has resulted in a de facto taking; each case presents a
fact-specific inquiry. See York, 136 A.3d at 1050-51. “[W]hen determining whether
a de facto taking has occurred, we focus on the governmental action in question.”
Mountaintop Area Joint Sanitary Auth., 166 A.3d at 561.
              Pennsylvania courts have explained that certain specific actions do not,
individually, “substantially deprive an owner of the use and enjoyment of his
property such as to constitute a de facto taking.” Standard Invs. Corp. v. Com., 28
Pa. D. & C. 3d 294, 304 (C.P. Pa. 1982), aff’d sub nom. Dep’t of Transp. v. Standard
Invs. Corp., 472 A.2d 282 (Pa. Cmwlth.),15 aff’d, 485 A.2d 392 (Pa. 1984). Such
actions include: (1) the inclusion of a property in the planning stage of a program

        15
           In Standard Investments, this Court affirmed based on the opinion of the Court of
Common Pleas of Bucks County, the holdings of which we expressly affirmed. See Dep’t of
Transp. v. Standard Invs. Corp., 472 A.2d 282, 282 (Pa. Cmwlth.), aff’d, 485 A.2d 392 (Pa. 1984).

                                               11
or project; (2) the recording of a plan or project’s “ultimate” plans; (3) approval
and/or funding of renewal or redevelopment projects; (4) notices to and/or
negotiations with affected property owners; (5) acquisition of properties by
agreement; (6) governmental actions generating publicity regarding a program or
project; (7) holding public hearings on a program or project; (8) posting maps of the
program or project near a landowner’s property; and (9) condemning other
properties in a landowner’s neighborhood. See id. at 304. However, these actions
and other factors may combine in a manner such that the totality of the circumstances
may render a property unmarketable and thereby substantially deprive the plaintiff
of its use and enjoyment of the property. See id. at 305-06; Dep’t of Transp. v.
Lawton, 412 A.2d 214, 216 (Pa. Cmwlth. 1980).
             Additionally, Pennsylvania courts have found that de facto takings
implicating a right to the appointment of a board of viewers to determine appropriate
compensation can occur where an impending condemnation, even if not yet
finalized, impacts a property to the point where it no longer generates sufficient
income to cover taxes and/or mortgages, and thus threatens loss of the property. See
Conroy-Prugh Glass Co. v. Dep’t of Transp., 321 A.2d 598, 602 (Pa. 1974).
Therefore, “[i]f there has been [] an interim deprivation of use[] or exposure to loss,
then the principle of de facto taking becomes applicable to accelerate the time when
the governmental authority must make compensation.” Standard Invs., 28 Pa. D. &
C. 3d at 302-03.
             Here, the trial court found that exceptional circumstances did exist that
impacted CCH’s beneficial use and enjoyment of its properties. See Trial Court
Opinion at 15. The trial court found CCH showed that the subject properties were
unable to be sold or leased at the prices at which they could have been sold or leased


                                          12
prior to the October 2018 Open House, and that the offers received on the properties
following the October 2018 Open House were significantly lower than those
received before. See id. Thus, the trial court concluded, “the evidence shows that
the marketability of the subject properties was greatly affected by the publicity of
the [Beltway] Project and the [October 2018] Open House that was held to inform
the public of the proposed plans for the [Beltway] Project.” Id. Additionally, the
trial court found the evidence illustrated that, following the October 2018 Open
House, the properties were unable to generate sufficient income to cover tax and
loan payments. See id. at 16. Thus, the trial court determined that CCH sustained
its burden of showing exceptional circumstances necessary to justify a finding that
a de facto taking occurred with respect to each property. See id.
             We find no error in the trial court’s determination. Pennsylvania courts
have found de facto takings occurred under circumstances similar to the instant
matter. In Standard Investments, the trial court found, and this Court affirmed, a de
facto taking occurred where escalating public awareness of an increasing likelihood
of condemnation rendered a property unmarketable, resulting in a failure of the
property to generate adequate income to cover taxes or existing mortgages. See
Standard Invs., 28 Pa. D. & C. 3d at 310-11. Likewise, in Conroy-Prugh, our
Supreme Court found a de facto taking occurred where a loss of tenants following
public hearings on a non-finalized project resulted in insufficient income to pay taxes
and threatened loss of property. See Conroy-Prugh, 321 A.2d at 602. Additionally,
in Lawton, this Court found that proof of loss of rental income, unmarketability of
the property, and the threat of loss at a sheriff’s sale for unpaid taxes established a
de facto taking cause of action. Lawton, 412 A.2d at 217.




                                          13
               Here, the evidence illustrated that, prior to the October 2018 Open
House, CCH received offers of $775,000 and $375,000 to purchase the Paxton Street
Property and the Cameron Street Property, respectively. The evidence further
illustrated that, after the October 2018 Open House and the disclosure of the possible
condemnation of the properties to prospective purchasers/lessors of the properties
by CCH’s real estate agent, apprehension regarding the potential condemnation of
the Cameron Street Property resulted in the termination of that sales agreement.
CCH did not receive any offers to purchase or lease either property for amounts
approaching the offers it had received before the October 2018 Open House.16 While
CCH was able to lease the Cameron Street Property after the October 2018 Open
House, the rent received was significantly below market value and was accepted
only in an effort to cover the property’s carrying costs. Additionally, following the
October 2018 Open House, the properties’ income decreased to a point where they
no longer generated adequate funds to cover the loans and taxes due thereon, thus
subjecting the properties to possible foreclosure/loss.17 While any of these actions
in isolation may not have warranted a finding of de facto taking, the totality of this
evidence adequately supports the trial court’s conclusion that exceptional
circumstances adequate to justify a de facto taking existed with respect to each
property. See Standard Invs., 28 Pa. D. & C. 3d at 302-03 & 305-06; see also
Lawton, 412 A.2d at 217; Conroy-Prugh, 321 A.2d at 602.


       16
          We acknowledge that CCH was able to lease the Cameron Street Property after the
October 2018 Open House, but note that the $1,500 monthly rent was below market value and
accepted only in an effort to cover the property’s carrying costs.
       17
          We note that Keleman’s ability to satisfy his properties’ outstanding loan balances
through the use of his personal funds does not alter the fact that the reduction of income from the
properties placed them in danger of foreclosure in the first place. See Standard Invs., 28 Pa. D &
C. 3d at 308-09.
                                               14
             We also disagree with the Department to the extent it argues that the
trial court erred by finding a de facto condemnation occurred regarding the entirety
of the Cameron Street Property. As the trial court noted, “based on the plans as set
forth by [the Department], the Cameron Street Property will essentially be
landlocked with no ingress or egress.” Trial Court Opinion at 18. The Department’s
actions also affected the entirety of the Cameron Street Property in terms of its
market value. The prospective buyer cancelled the agreement to purchase the
Cameron Street Property based on concerns about the effect the partial
condemnation would have on the practical use of the entire property. See Standard
Invs., 28 Pa. D. & C. 3d at 308-09 (finding a de facto taking as to entire property
entitling the appointment of a board of viewers where proposed taking of portion of
property resulted in lost income and an inability to generate income through an
appropriate sale of entire property). As discussed supra, the trial court properly
determined that a de facto taking occurred with reference to the Cameron Street
Property. The effect of the alleged partial condemnation on the overall market value
of the Cameron Street Property is a matter for the board of viewers to determine.
             Further, we find no error with the trial court’s assignment of the
October 18, 2018 date to the de facto takings at issue in this matter. The evidence
illustrated that the October 2018 Open House commenced the period of decline in
the income-producing and sale value of both the Paxton Street Property and the
Cameron Street Property. At a minimum, the October 2018 Open House represented
the point in time after which CCH’s real estate agent’s ethical obligation required
disclosure of the potential condemnation to potential purchasers and lessors, which
disclosure directly resulted in the termination of a sale agreement for the Cameron
Street Property. To hold that the de facto taking should be dated from the Petition’s


                                         15
filing date would fail to acknowledge the diminution in the properties’ value prior
to the filing of the Petition, which diminution in value exposed the properties to
possible loss and is the very change in value upon which CCH based its claim of de
facto takings in the first place, and upon which the trial court based its finding that
de facto takings had, in fact, occurred.
              Finally, we are not persuaded by the Department’s argument that the
trial court prejudiced a future damages proceeding by stating in a footnote that the
fair market value of the Paxton Street Property was $775,000 prior to the October
2018 Open House. See Department Br. at 54. In the footnote in question, the trial
court restated the testimony of CCH’s expert placing the fair market value of the
Paxton Street Property at $775,000 as a function of an offer received to purchase
that property before the October 2018 Open House. See Trial Court Opinion at 15
n.8.   As the Department notes, the assessment of damages/values in matters
involving de facto takings rests with the appointed board of viewers.                     See
Department Br. at 54; see also 26 Pa.C.S. § 512(5). Thus, the board of viewers will
not be bound by the trial court’s restatement and/or assessment of the testimony
given. The Department’s argument that the trial court’s footnote has prejudiced
future proceedings lacks merit.18
                                     IV. Conclusion
              For the above reasons, we affirm the trial court’s March 9, 2021 order.




                                           _______________________________
                                           CHRISTINE FIZZANO CANNON, Judge

       18
          We further note that the Department retains a right to appeal from a future board of
viewers’ determination should it feel aggrieved thereby. See 26 Pa.C.S. § 516(a)(1).
                                             16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Capital City Holdings, LLC           :
                                     :
           v.                        :
                                     :
Commonwealth of Pennsylvania,        :
Department of Transportation,        :   No. 407 C.D. 2021
                  Appellant          :



                                ORDER


           AND NOW, this 31st day of August, 2022, the March 9, 2021 order of
the Court of Common Pleas of Dauphin County is AFFIRMED.




                                   __________________________________
                                   CHRISTINE FIZZANO CANNON, Judge